                   Case 2:20-cv-00254-AC Document 13 Filed 07/01/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     IN SEON JEONG, CSBN 291908
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8984
 7          Facsimile: 415-744-0134
            Email: inseon.jeong@ssa.gov
 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
                                                   )       Case No.: 2:20-cv-00254-AC
12   VICTORIA BARNEY,                              )
                                                   )
13                    Plaintiff,                   )       STIPULATION AND [PROPOSED]
                                                   )       ORDER TO EXTEND BRIEFING
14           vs.                                   )       SCHEDULE
                                                   )
15                                                 )
     ANDREW SAUL,                                  )
16   Commissioner of Social Security,              )
                                                   )
17                                                 )
                      Defendant.
18
19
20
21
22
23
24
25
26
27
28


     Stipulation for Extension: 2:20-cv-00254-AC       1
                Case 2:20-cv-00254-AC Document 13 Filed 07/01/20 Page 2 of 3



 1           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
 2   extend Defendant’s time to file his response to Plaintiff’s summary judgment motion with the
 3   Court by 21 days to July 16, 2020, and that all other scheduling dates set forth in the Court’s
 4   Case Management Order shall be extended accordingly. This is Defendant’s first request for an
 5   extension of time in this matter and he requests it in good faith and without any intent to prolong
 6   proceedings unduly.
 7           In light of the global COVID-19 crisis, SSA is switching to new work processes, and is
 8   focusing on providing the most critical services by mail, phone and online to those most in
 9   need. SSA is also taking additional steps to protect its employees and help stop the spread of
10   COVID-19, maximizing social distancing, including significantly limiting employee access to
11   SSA facilities for health and safety only and moving rapidly toward a virtual work
12   environment. Although the agency is working diligently to provide ongoing services, including
13   legal services, there are practical implications for our litigation workloads.
14           Counsel for Defendant, as well as all the support staff in that office, works in the State of
15   California, where the governor has ordered all residents to stay home, effective March 19, 2020,
16   until further notice. This order has led to reduced onsite staffing in Offices of the United States
17   Attorney. Defendant’s counsel coordinates closely with the United States Attorney’s Office and
18   relies on that office for certain types of administrative support. Moreover, the Governor’s order
19   and the decision of the Commissioner to implement full-time telework throughout the country
20   has led to unanticipated strains on internet connectivity for SSA employees.
21           The closure of schools and state-wide movement restrictions have also impacted the work
22   schedules of members of the plaintiffs’ bar, and caused many plaintiffs’ attorneys to receive
23   extensions to original briefing schedules. As the moving parties in Social Security litigation,
24   plaintiffs’ extensions necessarily affect the briefing deadlines for Defendant’s
25   counsel. Defendant’s counsel now has an unexpectedly large number of briefs to respond to
26   within the next fourteen days.
27           Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
28   by this delay.


     Stipulation for Extension: 2:20-cv-00254-AC       2
                Case 2:20-cv-00254-AC Document 13 Filed 07/01/20 Page 3 of 3



 1                                                   Respectfully submitted,
 2
     Date: June 24, 2020                             OLINSKY LAW GROUP
 3
 4                                             By:   /s/ In Seon Jeong for Stuart T. Barasch *
                                                     STUART T. BARASCH
 5                                                   *Authorized by email on June 24, 2020
                                                     Attorney for Plaintiff
 6
 7
 8
 9   Date: June 24, 2020                             McGREGOR W. SCOTT
                                                     United States Attorney
10                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
11
12                                             By:   /s/ In Seon Jeong
                                                     IN SEON JEONG
13                                                   Special Assistant United States Attorney
                                                     Attorneys for Defendant
14
15
                                                     ORDER
16
17
             APPROVED AND SO ORDERED
18
19
20
     DATED: June 30, 2020
21
22
23
24
25
26
27
28


     Stipulation for Extension: 2:20-cv-00254-AC        3
